PER CURIAM.
Claimant, in a worker’s compensation action, appeals a final award of the Labor and Industrial Relations Commission which had affirmed the award of the administrative law judge. Claimant contends that the Commission’s award, which denied her permanent partial disability, thirty one additional days of temporary total disability and certain additional medical expenses, was not supported by sufficient competent evidence. We affirm.
When the claimant attacks the sufficiency of the evidence, our standard of review is to determine whether the Labor and Industrial Relations Commission’s award is supported by substantial and competent ev-' idence. We so find and an extended opinion would serve no precedential value. Judgment is affirmed pursuant to Rule 84.-16(b).